Mr. Justice del Toro
delivered the opinion of the court.
Dionisio Rivera was accused before the Municipal Court of San Juan of having maliciously, unlawfully, and wilfully committed assault and battery upon Pedro Falú with the intent of causing him grave bodily injury. The trial was held and he was found guilty. He appealed to the district court and upon trial being held de novo he was again found guilty and sentenced to pay a fine of $40 and the costs or be imprisoned one day in jail for each dollar of the fine he should fail to pay. From that judgment of the district court, rendered on October 29, 1912, he took an appeal to this court and on February 7 of the present year the hearing was held, the party appellant not appearing.
The transcript of the record contains a statement of the *128case in which, the evidence taken at the trial has been incorporated. We have made an examination thereof and in onr opinion it is -more than sufficient to sustain the judgment of conviction appealed from and therefore said judgment should be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary, Wolf and Aldrey concurred.